DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-20 are pending in this application.
Claims 13, 15 are amended.
Claim 14 is cancelled.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1-13, 15-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeh et al (2002/0134514).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al (2002/0134514) (hereinafter “Yeh”).
Regarding claim 1, Yeh discloses an apparatus (fig.3), comprising: a chuck (52, fig.3) for placing an object thereon (34, fig.3); a gas passage (60, fig.3) extending along a periphery (sidewall 84, fig.3) of an outer sidewall (84, fig.3) of the chuck and dividing the chuck into an 
Regarding claim 2, Yeh discloses the apparatus of claim 1, wherein the gas passage surrounds (60, fig.3) the inner portion from a plurality of directions (directions of 60, see fig.3).
Regarding claim 3, Yeh discloses the apparatus of claim 1, further comprising an inlet connected (inlet of 60, see fig.3) to the gas passage and configured to receive an inert gas source ([0033]).
Regarding claim 4, Yeh discloses the apparatus of claim 1, wherein a height of the gas passage (height of 60, see fig.3) is substantially equal to or less than a height of the chuck (height of 52, see fig.3).
Regarding claim 7, Yeh discloses the apparatus of claim 1, wherein the plurality of gas holes (80, fig.3) are distributed uniformly on the sidewall portion (sidewall 84, fig.3).
Regarding claim 13, Yeh discloses a method, comprising: loading a wafer (34, fig.3) onto a wafer-holder structure (52,fig.3); performing one or more operations on the wafer ([0032]); and forming a gas curtain ([0033]) that surrounds an outer sidewall (84, fig.3 of the wafer-holder structure (52, fig.3) by flowing an inert gas ([0033]) into a gas passage (80, fig.3) of the wafer-holder structure (52, fig.3) and outputting the inert gas from the outer sidewall (84, fig.3) of the wafer-holder structure ([0033]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (2002/0134514) and further in view of Lei et al (7,722,719) (hereinafter “Lei”).
Regarding claim 5, Yeh discloses the apparatus of claim 1, Yeh discloses the claimed invention except for wherein a diameter of the plurality of gas holes is in a range of about 0.05 mm to about 0.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modified the diameter of gas holes with range of 0.05 mm to about 0.5 mm as taught by Lei (col 3, lines 35-37),  in order to provide the advantage of regulating operation of gas curtain form at the sidewall of the electrostatic chuck based on the operating states of the apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Yeh discloses the apparatus of claim 5, Yeh discloses the claimed invention except for wherein the diameter is about 0.1 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modified the gas holes to diameter of about 0.1 mm as taught by Lei (col 3, lines 35-38), in order to provide the advantage optimizing the gas curtain forms at the sidewall of the electrostatic chucks, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (2002/0134514) and further in view of Singh (8,520,360).
Regarding claim 11, Yeh discloses the apparatus of claim 1, However Yeh does not disclose further comprising a base that supports the chuck, wherein: an inlet is positioned at a bottom of the base; and the gas passage extends through the base and is connected to the inlet.
Singh teaches further comprising a base (base, fig.2) that supports the chuck (10, fig.2), wherein: an inlet (inlet of 6, see fig.2) is positioned at a bottom of the base (bottom of base, see fig.2); and the gas passage (6, see fig.2) extends through the base and is connected to the inlet (inlet of 6, see fig.2).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Yeh to include the base of Singh to provide the advantage of controlling the temperature of the electrostatic chuck.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (2002/0134514) and further in view of Chang et al (2010/0316800) (hereinafter “Chang”) and Ding et al (2020/0118836)  (hereinafter “Ding”).
Regarding claim 16, Yeh discloses the method of claim 13, however Yeh does not disclose wherein the wafer-holder structure is housed in a chamber, and wherein the method further comprises: controlling one or more of a temperature and a chamber pressure of the chamber; and Atty. Dkt. No. 4630.1990001Reply to Office Action of November 24, 2020 - 5 -HSIEH et al.Application No. 16/445,336adjusting a flow rate of an inert gas in the chamber.
Chang teaches wherein the wafer-holder structure is housed in a chamber (fig.1, 150), and wherein the method further comprises: Copy of U.S. Appl. No. 16/445,336as filed June 19, 2019controlling one or more of a temperature ([0054]) 
Ding teaches controlling a chamber pressure ([0039]) of the chamber (203, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber of Yeh and Chang to include the pressure control of Ding to provide the advantage of increasing the etching selectivity and process efficiency (Ding [0027]). 
Regarding claim 17, Yeh, Chang and Ding disclose the method of claim 16, wherein adjusting the flow rate of the inert gas (Chang [0032]) comprises maintaining the chamber pressure (Ding [0039]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (2002/0134514) (hereinafter “Yeh”) and further in view of Chang et al (2010/0316800) (hereinafter “Chang”).
Regarding claim 18, Yeh discloses a system (fig.3, [0032]), comprising: a chamber ([0032]) comprising a wafer-holder structure (52, fig.3) that comprises: a chuck ([0032]) for placing an object thereon (34, fig.3); a gas passage (80, fig.3) extending along a periphery of an outer sidewall (84, fig.3) of the chuck (54, fig.3), wherein the gas passage divides (80, fig.3) the chuck into an inner portion (inner section of 54, see fig.3) and a sidewall portion (side portion of 84, see fig.3); and a plurality of gas holes (gas holes along 84, see fig.3) through the sidewall portion (84, fig.3) and configured to connect to a gas external (gas from 60, fig.3) to the wafer-holder structure to the gas passage (60,fig.3) wherein the gas passage is configured to allow an inert gas (gas through 60, fig.3) to flow through the plurality of gas holes (gas holes along 84, 
Chang teaches a control device (160, see fig.1) configured to control one or more operations in the chamber ([0054]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yeh to include the control of Chang to provide the advantage of optimizing temperature regulation of the chamber during processing of the wafer.
Regarding claim 19, Yeh and Chang disclose the system of claim 18, wherein the plurality of gas holes (Yeh hole at side wall 84, see fig.3) comprises exits of more than one directions (Yeh direction of flow of gas through 80, fig.3) for flowing the inert gas from the more than one directions to merge and form the gas curtain (Yeh [0033]).
Allowable Subject Matter
Claims 8-10, 12, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claim 8 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, wherein the sidewall portion comprises a vertical sidewall portion, and wherein a first one or more of the Claims 9-10 are indicated as containing allowable subject matter based on their dependency on claim 8.
Claim 12 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 12, especially, the base sidewall portion comprises another plurality of gas holes configured to connect the gas passage to the gas in the apparatus.
Claim 15 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, wherein: the first direction and the second direction are different from one another; and inert gas exiting from the first direction and inert gas exiting from the second direction merge to form the gas curtain.
Claim 20 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 20, an other plurality of gas holes through the base sidewall portion and configured to connect the gas passage to the gas external to the wafer-holder structure; and an inlet configured to receive the inert gas at a bottom of the base structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839     

/KEVIN J COMBER/Primary Examiner, Art Unit 2839